— Appeal by the defendant from a judgment of the Supreme Court, Kings County (O’Brien, J.), rendered April 28, 1987, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is aifirmed.
In view of the circumstances of this case, we find that the trial court’s Sandoval ruling permitting the prosecutor to make inquiry regarding the defendant’s prior conviction for attempted possession of a forged instrument did not constitute an abuse of discretion. The defendant’s prior conviction clearly involved an act of individual dishonesty which demonstrated his willingness to place his own self-interest ahead of the interest of society and, thus, was directly relevant to the issue of his credibility (see, People v Sandoval, 34 NY2d 371; People v Torres, 110 AD2d 794). Moreover, the defendant’s challenge to the prosecutor’s cross-examination regarding a prior conviction has not been preserved for appellate review since no objection was raised thereto at trial. In any event, any error in the prosecutor’s cross-examination of the defendant in regard to his prior conviction was harmless in view of the overwhelming proof of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
The defendant’s further contention that he was deprived of a fair trial by reason of the prosecutor’s repeated interruption of defense counsel’s summation is also unpreserved for appellate review. The trial court sua sponte dealt with the prosecutor’s repeated interruptions by rebuking him outside the presence of the jury and by subsequently issuing appropriate curative instructions to the jury. Since the defendant did not request any further curative instructions or move for a mistrial, it must be concluded that any error was cured to his satisfaction (see, People v Medina, 53 NY2d 951; People v Cody, 137 AD2d 610, lv denied 71 NY2d 967). Mollen, P. J., Eiber, Kooper and Harwood, JJ., concur.